;....   '   ...
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of!
                                                                                                                                                                   cJ
                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Committed On or After November I, 1987)
                                            v.

                                Alfonso Martinez-Moreno                                       Case Number: 3:19-mj-20992

                                                                                              Debra Ann Dilorio
                                                                                              Defendant's Attorney


            REGISTRATION NO. 83499298

            THE DEFENDANT:
             IZI pleaded guilty to count( s) 1 of Complaint
                                                      ~~~____.;::~~~~~~~~~~~~~~~~~~~~~~~~~



             D was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                      Nature of Offense                                                              Count Number(s)
            8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

             D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




             D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                               dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                             /
                                          .'°. TIME SERVED                              D

             IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
             IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the   defendant's possession at the time of arrest upon their deportation or removal.
             D     Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          T esda , Febru     26, 2019
                                                                    FILED                 D te of Imposition of Sentence
                                                                                                                                 ~

                                                                    FEB 2 6 2019
            Received      ~:-:--:-----<==-......._~~+---=

                          DUSM                           CLERK, U.S. DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNI
                                                      BY                             DEPUTY


            Clerk's Office Copy                                                                                                          3:19-mj-20992
